DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/31/22 is acknowledged.

Claim Objections
Claims 1 and 23 are objected to because of the following informalities: 
With respect to claim 1, line 4, “the self-contained sensor” lacks proper antecedent basis.
With respect to claim 23, line 5, “the self-contained sensor” lacks proper antecedent basis.
  Appropriate correction is required.

Double Patenting
Claims 1-3, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,156,593. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the instant application is anticipated by claim 1 of ‘593, see Col. 20 line 63 to Col. 21 line 8.
Claim 2 of the instant application is anticipated by claim 1 of ‘593, see Col. 21 lines 30-46.
Claim 3 of the instant application is anticipated by claim 1 of ‘593, see Col. 21 lines 30-46.
Claim 10 of the instant application is anticipated by claim 1 of ‘593 because there are no active steps in providing the first material, therefore the first material of ‘593 is capable of being gypsum; and the self-contained sensor device is capable of being embedded within a gypsum board at the time of manufacturing of the gypsum board from at least the first material (as the limitation of “embedded” or “manufacturing the gypsum board”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection below. 

Claim 11 of the instant application is anticipated by claim 1 of ‘593 because there are no are no active steps in providing the first material, therefore the first material taught in ,593 is capable of  comprises at least wood particles and the self-contained sensor device is capable of being embedded within a particle board at the time of manufacturing the particle board from at least the first material; or the mixture of the first material is capable of comprising at least fibers and the self-contained sensor device is capable of being embedded within a fiber board at the time of manufacturing the fiber board from at least the first material  (as the limitation of “embedded” or “manufacturing the fiber board”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection below.

Claim 12 of the instant application is anticipated by claim 2 of ‘593, see Col. 21 lines 47-50.
Claims 13-15 of the instant application are anticipated by claim 3 of ‘593, see Col. 21 lines 51-66.

Claim 17 of the instant application is anticipated by claim 1 of ‘593 because there are no are no active steps in providing the first material, the first material of ‘593 is capable of being gypsum; the calibration data is capable of relating to the intended use gypsum (as what the data represents does not further define over the stored data taught in ‘593); and the self-contained sensor device is capable of being embedded within the gypsum board at the time of manufacturing the gypsum board by mixing the self-contained sensor device with gypsum slurry (as the limitation of “embedded” or “manufacturing the fiber board”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection below.

Claim 18 of the instant application is anticipated by claim 1 of ‘593 because there are no active steps in providing the first material, the first material of ‘593 is capable of being a particle board; the calibration data is capable of relating to the intended use particle board (as what the data represents does not further define over the stored data taught in ‘593); and the self-contained sensor device is capable of being embedded within the particle board at the time of manufacturing the particle board by mixing the self-contained sensor device with at least the wood particles before or as the particle board is rolled out (as the limitation of “embedded” or “manufacturing the particle board by mixing the self-contained sensor device with at least the wood particles before or as the particle board is rolled out”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection below.

Claim 19 of the instant application is anticipated by claim 1 of ‘593 because there are no active steps in providing the first material, the first material of ‘593 is capable of being a fiber board; the calibration data is capable of being related to an adhesive employed in conjunction with fiber particles to manufacture the fiber board (as what the data represents does not further define over the stored data taught in ‘593); and the self-contained sensor device is capable of being embedded within the fiber board at the time of manufacturing the fiber board by mixing the self-contained sensor device with at least the fiber particles before or as the fiber board is rolled out (as the limitation of “embedded” or “manufacturing the fiber board by mixing the self-contained sensor device with at least the fiber particles before or as the particle board is rolled out”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection below.

Claim 20 of the instant application is anticipated by claim 1 of ‘593 because there are no active steps in providing the first material, the first material of ‘593 is capable of being a fiber reinforced composite; the calibration data relates to at least one of a resin and a fiber employed in the fiber reinforced composite (as what the data represents does not further define over the stored data taught in ‘593.); and the self-contained sensor device is capable of being embedded within the fiber reinforced composite at the time of manufacturing the fiber reinforced composite by mixing the self-contained sensor device with the at least one of the resin and the fiber before or as the fiber reinforced composite is formed (as the limitation of “embedded” or “manufacturing the fiber reinforced composite by mixing the self-contained sensor device with at least the resin and the fiber before or as the particle board is rolled out”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection below.

Claims 6, 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,156,593 in view of Kaga et al. (2008/0067228).

With respect to claim 6, ‘593 remains silent regarding wherein providing the self-contained sensor device comprises providing an outer shell within which the microprocessor, the battery, and the memory are disposed; the outer shell is formed from one or more resilient materials selected the group comprising a metal, a ceramic, a fiber reinforced polymer composite, a ceramic matrix composite, concrete, a glass-reinforced plastic, a short-fiber thermoplastic, a long- fiber thermoplastic, a thermosetting plastics, and a filled plastic.
Kaga et al. teaches the method wherein providing the self-contained sensor device (1) comprises providing an outer shell [0014] within which the microprocessor (5), the battery (3), and the memory (2) are disposed; the outer shell (6) is formed from a ceramic [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify ‘593 to have a shell of the device be made from ceramic as Kaga et al. teaches such a material betters the durability of the device in a cement like environment.

With respect to claim 21, ‘593 remains silent regarding wherein the self-contained sensor device further comprises a wireless transceiver operating according to a predetermined wireless protocol; the calibration data is loaded into the self-contained sensor device in dependence upon wireless communication to the wireless transceiver of the self-contained sensor device from a software application in execution upon another electronic device; the calibration data is acquired by the software application by reading at least one of a barcode, radio frequency identification (RFID) tag, and a tag attached to a product containing the mixture of the first material.
Kaga et al. as teaches a self-contained sensor device (1) further comprises a wireless transceiver (4) operating according to a predetermined wireless protocol (an encrypted signal protocol, [0016]); the calibration data (i.e. information like a proportion of water to cement, cement admixture and the temperature of cement products [0017]) is loaded into the self-contained sensor device (1) in dependence upon wireless communication to the wireless transceiver (4) of the self-contained sensor device (1) from a software application (via 7) in execution upon another electronic device (i.e. a wireless IC tag writer 7, [0017]); the calibration data [0017] is acquired by the software application by reading radio frequency identification (RFID) tag [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify ‘593 to include the wireless communication protocols as taught by Kaga et al. because Kaga et al. teaches such communication ensures data is protected during transmission, thereby improving the data security of ‘593.

With respect to claim 23, ‘593 remains silent regarding further comprising storing data within the memory of the self-contained sensor device wherein the data comprises measurement data relating to measurements made with the set of sensors and interrogation data; wherein the self-contained sensor further comprises a wireless transceiver operating according to a predetermined wireless protocol; the interrogation data relates to interrogations of the self-contained sensor device by one or more electronic devices via wireless communications according to the predetermined wireless protocol; and the interrogation data is updated for each interrogation with data relating to that interrogation.
Kaga et al. teaches storing data within the memory (2) of the self-contained sensor device (1) wherein the data comprises measurement data relating to measurements [0017] made and interrogation data (i.e. mixing data like proportion of water to cement, temperature); wherein the self-contained sensor (1) further comprises  wireless transceiver (4) operating according to a predetermined wireless protocol (an encrypted signal protocol, [0016]); the interrogation data (i.e. mixing data) relates to interrogations of the self-contained sensor device (1) by one or more electronic devices (7) via wireless communications according to the predetermined wireless protocol (i.e. the encrypted signal); and the interrogation data (mixing data like proportion of water to cement, temperature) is updated for each interrogation with data relating to that interrogation (as the data is updated as the sensor device 1 senses data during the initial process to curing).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify ‘593 to include the wireless communication protocols as taught by Kaga et al. because Kaga et al. teaches such communication ensures data is protected during transmission, thereby improving the data security of ‘593.

Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,156,593 in view of Kaga et al. (2008/0067228) further in view of Radjy (2016/0018383).

With respect to claim 7, ‘593 remains silent regarding wherein providing the self-contained sensor device comprises: providing an outer shell; and providing a filler filling the outer shell within which the microprocessor, the battery, and the memory are disposed; the outer shell is formed from one or more resilient materials selected the group comprising a metal, a ceramic, a fiber reinforced polymer composite, a ceramic matrix composite, concrete, a glass-reinforced plastic, a short-fiber thermoplastic, a long- fiber thermoplastic, a thermosetting plastics, and a filled plastic. the filler is formed from one or more semi-resilient materials or resilient materials selected from the group comprising a rubber, a synthetic rubber, an elastomer, a silicone gel, a thermosetting resin, and a catalyzed resin.
	Kaga et al. teaches the method wherein providing the self-contained sensor device (1) comprises: providing an outer shell [0014]; and providing a filler (Fig. 2, cross hash) filling the outer shell within which the microprocessor (5), the battery (3), and the memory (2) are disposed (Fig. 2); the outer shell is formed a ceramic [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify ‘593 to have a shell of the device be made from ceramic as Kaga et al. teaches such a material betters the durability of the device in a cement like environment.

	Kaga et al. remains silent regarding the filler is formed from one or more semi-resilient materials or resilient materials selected from the group comprising a rubber, a synthetic rubber, an elastomer, a silicone gel, a thermosetting resin, and a catalyzed resin.
	Radjy teaches a similar method that includes a filler being formed of a foam resin interior.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of ‘593 to have the solid form portion being made from a resin because Radjy teaches such a resin protects the inner components of the device from impact [0093], thereby improving the durability of the device.

	With respect to claim 8, ‘593 remains silent regarding wherein providing the self-contained sensor device comprises: providing an outer shell; and providing a filler filling the outer shell within which the microprocessor, the battery, and the memory are disposed; the outer shell is formed from one or more materials selected the group comprising a rubber, a synthetic rubber, and an elastomer; the filler is formed from one or more semi-resilient materials selected from the group comprising a thermosetting resin, a catalyzed resin, and a cured silicone gel.
	Kaga et al. teaches the method wherein providing the self-contained sensor device (1) comprises: providing an outer shell (6); and providing a filler filling (as seen in Fig. 2, cross hash) the outer shell (6) within which the microprocessor (5), the battery (3), and the memory (2) are disposed.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify ‘593 to have a shell of the device be made from ceramic as Kaga et al. teaches such a material betters the durability of the device in a cement like environment.
	Kaga remains silent regarding the outer shell is formed from one or more materials selected the group comprising a rubber, a synthetic rubber, and an elastomer; the filler is formed from one or more semi-resilient materials selected from the group comprising a thermosetting resin, a catalyzed resin, and a cured silicone gel.
	Radjy teaches a similar method that includes an outer shell (1210) is formed from a rubber, a synthetic rubber, and an elastomer [0143]; the filler is formed from a thermosetting resin [0093].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Kaga et al. to have the shell formed from elastomer and the solid form portion being made from a resin because Radjy teaches such materials aid in protecting the inner components of the device from impact [0093], thereby improving the durability of Kaga.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed towards a method.  The active step of providing a self-contained sensor device…”to be disposed”, in line 3 of the claim and then later again “to be disposed” in lines 8-9 is unclear.  Is the active step of providing directed towards simply providing the sensor device or is the active step providing the sensor device into the first material?  The limitation “to be disposed” appears to not be an active step but rather an intended use of the provided sensor device.  To further prosecution, the examiner has interpreted the instant limitation “to be disposed” as an intended use of the provided sensor and its respective structure.  However, clarification is required.  

Claim 10 is also unclear, as the claim is directed towards the specifics of the first material, where the limitation of “at the time of manufacturing the gypsum board from at least the first material” does not read as an active method step.  Is this intended to be an active step?  Currently, independent claim 1 does not actively provide or describe how the sensor makes it into the first material nor defining embedding steps during manufacturing.  Because it is unclear if the sensor is actively provided into the first material, the pointed to limitation of the claim merely reads as an intended use limitation.  However, clarification is required. 

Claim 11 is also unclear, as the claim is directed towards the specifics of the first material, where the limitation of “comprises at least wood particles and the self-contained sensor device is embedded within a particle board at the time of manufacturing the particle board from at least the first material; or the mixture of the first material comprises at least fibers and the self-contained sensor device is embedded within a fiber board at the time of manufacturing the fiber board from at least the first material” does not read as an active method step.  Is this intended to be an active step?  Currently, independent claim 1 does not recite any active steps that provide the sensor into the first material nor defining any embedding steps during manufacturing.  Because it is unclear if the sensor is actively provided into the first material, the pointed to limitation of the claim merely reads as an intended use limitation, as how the sensor is embedded and a board is manufactured is not defined clearly in claim 1.  However, clarification is required. 

Claim 17 is also unclear, as the claim is directed towards the specifics of the first material, where the limitation of “the first material is a gypsum board; the calibration data relates to the gypsum; and the self-contained sensor device is embedded within the gypsum board at the time of manufacturing the gypsum board by mixing the self-contained sensor device with gypsum slurry” does not read as an active method step.  Is this intended to be an active step?  Currently, independent claim 1 does not recite any active steps that provide the sensor into the first material nor defining any embedding steps during manufacturing.  Because it is unclear if the sensor is actively provided into the first material, the pointed to limitation of the claim merely reads as an intended use limitation, as how the sensor is embedded and a board is manufactured is not defined clearly in claim 1.  Clarification is required. 

Claim 18 is also unclear, as the claim is directed towards the specifics of the first material, where the limitation of “the first material is a particle board; the calibration data relates to an adhesive employed in conjunction with wood particles to manufacture the particle board; and the self-contained sensor device is embedded within the particle board at the time of manufacturing the particle board by mixing the self-contained sensor device with at least the wood particles before or as the particle board is rolled out” does not read as an active method step.  Is this intended to be an active step?  Currently, independent claim 1 does not recite any active steps that provide the sensor into the first material nor defining any embedding steps during manufacturing.  Because it is unclear if the sensor is actively provided into the first material, the pointed to limitation of the claim merely reads as an intended use limitation, as how the sensor is embedded and a board is manufactured is not defined clearly in claim 1.  Clarification is required. 

Claim 19 is also unclear, as the claim is directed towards the specifics of the first material, where the limitation of “the first material is a fiber board; the calibration data relates to an adhesive employed in conjunction with fiber particles to manufacture the fiber board; and the self-contained sensor device is embedded within the fiber board at the time of manufacturing the fiber board by mixing the self-contained sensor device with at least the fiber particles before or as the fiber board is rolled out” does not read as an active method step.  Is this intended to be an active step?  Currently, independent claim 1 does not recite any active steps that provide the sensor into the first material nor defining any embedding steps during manufacturing.  Because it is unclear if the sensor is actively provided into the first material, the pointed to limitation of the claim merely reads as an intended use limitation, as how the sensor is embedded and a board is manufactured is not defined clearly in claim 1.  Clarification is required. 

Claim 20 is also unclear, as the claim is directed towards the specifics of the first material, where the limitation of “the first material is a fiber reinforced composite; the calibration data relates to at least one of a resin and a fiber employed in the fiber reinforced composite; and the self-contained sensor device is embedded within the fiber reinforced composite at the time of manufacturing the fiber reinforced composite by mixing the self-contained sensor device with the at least one of the resin and the fiber before or as the fiber reinforced composite is formed” does not read as an active method step.  Is this intended to be an active step?  Currently, independent claim 1 does not recite any active steps that provide the sensor into the first material nor defining any embedding steps during manufacturing.  Because it is unclear if the sensor is actively provided into the first material, the pointed to limitation of the claim merely reads as an intended use limitation, as how the sensor is embedded and a board is manufactured is not defined clearly in claim 1.  Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10, 11, 17-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (2008/0067228) in view of Radjy (2016/0018383).

	With respect to claim 1, Kaga et al. teaches a method comprising: providing a self-contained sensor device (1) for determining a first characteristic (i.e. a characteristic value, as read in the Abstract and [0014]) of a mixture of a first material (cement or concrete [0014]) within which the self-contained sensor device (1) is to be disposed within where the self-contained sensor (1) comprises a microprocessor (i.e. a control section 5), a battery (3 [0015]), a memory (2) in communication with the microprocessor (the control section), and storing calibration data (i.e. information like a proportion of water to cement, cement admixture and the temperature of cement products [0017]) within the memory (2) of the self-contained sensor device (1) relating to a property of the first material (i.e. an amount of water, cement admixture or temperature) within which the self-contained sensor device (1) is to be disposed [0017].
	Kago et al. remains silent regarding and a set of sensors in communication with the microprocessor. 
	Radjy teaches a similar method that include a set of sensors in communication with a microprocessor [0017].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor device of Kago et al. to include the set of sensors taught in Radjy because Radjy teaches such a modification allows the device to track progress of a poured volume, in real time, thereby bettering the economics and construction efficiency [0004].

	With respect to claim 6, Kaga et al. teaches the method wherein providing the self-contained sensor device (1) comprises providing an outer shell [0014] within which the microprocessor (5), the battery (3), and the memory (2) are disposed; the outer shell (6) is formed from a ceramic [0014].
	
	With respect to claim 7, Kaga et al. teaches the method wherein providing the self-contained sensor device (1) comprises: providing an outer shell [0014]; and providing a filler (Fig. 2, cross hash) filling the outer shell within which the microprocessor (5), the battery (3), and the memory (2) are disposed (Fig. 2); the outer shell is formed a ceramic [0014].
	Kaga et al. remains silent regarding the filler is formed from one or more semi-resilient materials or resilient materials selected from the group comprising a rubber, a synthetic rubber, an elastomer, a silicone gel, a thermosetting resin, and a catalyzed resin.
	Radjy teaches a similar method that includes a filler being formed of a foam resin interior.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Kaga et al. to have the solid form portion being made from a resin because Radjy teaches such a resin protects the inner components of the device from impact [0093], thereby improving the durability of Kaga.

	With respect to claim 8, Kaga et al. teaches the method wherein providing the self-contained sensor device (1) comprises: providing an outer shell (6); and providing a filler filling (as seen in Fig. 2, cross hash) the outer shell (6) within which the microprocessor (5), the battery (3), and the memory (2) are disposed.
	Kaga remains silent regarding the outer shell is formed from one or more materials selected the group comprising a rubber, a synthetic rubber, and an elastomer; the filler is formed from one or more semi-resilient materials selected from the group comprising a thermosetting resin, a catalyzed resin, and a cured silicone gel.
	Radjy teaches a similar method that includes an outer shell (1210) is formed from a rubber, a synthetic rubber, and an elastomer [0143]; the filler is formed from a thermosetting resin [0093].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Kaga et al. to have the shell formed from elastomer and the solid form portion being made from a resin because Radjy teaches such materials aid in protecting the inner components of the device from impact [0093], thereby improving the durability of Kaga.

	With respect to claim 10, Kaga et al. as modified teaches all that is claimed further defining the method steps of claim 1, and because there are no active steps in providing the first material, the first material of Kaga is capable of being gypsum; and the self-contained sensor device (1) is capable of being embedded within a gypsum board at the time of manufacturing of the gypsum board from at least the first material (as the limitation of “embedded” or “manufacturing the gypsum board”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection above. 

	With respect to claim 11, Kaga et al. as modified teaches all that is claimed further defining the method steps of claim 1, and because there are no active steps in providing the first material, the first material taught in Kaga et al. is capable of  comprises at least wood particles and the self-contained sensor device (1) is capable of being embedded within a particle board at the time of manufacturing the particle board from at least the first material; or the mixture of the first material is capable of comprising at least fibers and the self-contained sensor device (1) is capable of being embedded within a fiber board at the time of manufacturing the fiber board from at least the first material  (as the limitation of “embedded” or “manufacturing the fiber board”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection above.

With respect to claim 17, Kaga et al. as modified teaches all that is claimed further defining the method steps of claim 1, and because there are no active steps in providing the first material, the first material of Kaga is capable of being gypsum; the calibration data is capable of relating to the intended use gypsum (as what the data represents does not further define over the stored data taught in Kaga et al.); and the self-contained sensor device (1) is capable of being embedded within the gypsum board at the time of manufacturing the gypsum board by mixing the self-contained sensor device (1) with gypsum slurry (as the limitation of “embedded” or “manufacturing the fiber board”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection above.

With respect to claim 18, Kaga et al. as modified teaches all that is claimed further defining the method steps of claim 1, and because there are no active steps in providing the first material, the first material of Kaga is capable of being a particle board; the calibration data (is capable of relating to the intended use particle board (as what the data represents does not further define over the stored data taught in Kaga et al.); and the self-contained sensor device (1) is capable of being embedded within the particle board at the time of manufacturing the particle board by mixing the self-contained sensor device (1) with at least the wood particles before or as the particle board is rolled out (as the limitation of “embedded” or “manufacturing the particle board by mixing the self-contained sensor device with at least the wood particles before or as the particle board is rolled out”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection above.

With respect to claim 19, Kaga et al. as modified teaches all that is claimed further defining the method steps of claim 1, and because there are no active steps in providing the first material, the first material of Kaga is capable of being a fiber board; the calibration data is capable of being related to an adhesive employed in conjunction with fiber particles to manufacture the fiber board (as what the data represents does not further define over the stored data taught in Kaga et al.); and the self-contained sensor device is capable of being embedded within the fiber board at the time of manufacturing the fiber board by mixing the self-contained sensor device (1) with at least the fiber particles before or as the fiber board is rolled out (as the limitation of “embedded” or “manufacturing the fiber board by mixing the self-contained sensor device with at least the fiber particles before or as the particle board is rolled out”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection above.

With respect to claim 20, Kaga et al. as modified teaches all that is claimed further defining the method steps of claim 1, and because there are no active steps in providing the first material, the first material of Kaga is capable of being a fiber reinforced composite; the calibration data relates to at least one of a resin and a fiber employed in the fiber reinforced composite (as what the data represents does not further define over the stored data taught in Kaga et al.); and the self-contained sensor device (1) is capable of being embedded within the fiber reinforced composite at the time of manufacturing the fiber reinforced composite by mixing the self-contained sensor device (1) with the at least one of the resin and the fiber before or as the fiber reinforced composite is formed (as the limitation of “embedded” or “manufacturing the fiber reinforced composite by mixing the self-contained sensor device with at least the resin and the fiber before or as the particle board is rolled out”  reads as an intended use limitation of the structure of the device and does not further define an active method step) .  See the 112 2nd rejection above.

With respect to claim 21, Kaga et al. as modified teaches wherein the self-contained sensor device (1) further comprises a wireless transceiver (4) operating according to a predetermined wireless protocol (an encrypted signal protocol, [0016]); the calibration data (i.e. information like a proportion of water to cement, cement admixture and the temperature of cement products [0017]) is loaded into the self-contained sensor device (1) in dependence upon wireless communication to the wireless transceiver (4) of the self-contained sensor device (1) from a software application (via 7) in execution upon another electronic device (i.e. a wireless IC tag writer 7, [0017]); the calibration data [0017] is acquired by the software application by reading radio frequency identification (RFID) tag [0023].

With respect to claim 23, Kaga et al. as modified teaches further comprising storing data within the memory (2) of the self-contained sensor device (1) wherein the data comprises measurement data relating to measurements [0017] made with the set of sensors (using the sensors taught by Radjy) and interrogation data (i.e. mixing data like proportion of water to cement, temperature); wherein the self-contained sensor (1) further comprises  wireless transceiver (4) operating according to a predetermined wireless protocol (an encrypted signal protocol, [0016]); the interrogation data (i.e. mixing data) relates to interrogations of the self-contained sensor device (1) by one or more electronic devices (7) via wireless communications according to the predetermined wireless protocol (i.e. the encrypted signal); and the interrogation data (mixing data like proportion of water to cement, temperature) is updated for each interrogation with data relating to that interrogation (as the data is updated as the sensor device 1 senses data during the initial process to curing).

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (2008/0067228) in view of Radjy (2016/0018383), as applied to claim 1, further in view of Yamashita et al. (2004/0153270).

	With respect to claim 2, Kaga et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the self-contained sensor device is initially within a low power sleep mode and transitions to a second mode of performing measurements upon determining that an externally applied pressure to the self-contained sensor device established by a pressure sensor forming part of the self-contained sensor device has exceeded a predetermined threshold.
	Yamashita et al. teaches a similar method that includes a self-contained sensor device (SC1) is initially within a low power sleep mode (P310, Fig. 7A) and transitions to a second mode (P320, Fig. 7A) of performing measurements [0109] upon determining that an externally applied pressure (i.e. an operation parameter given by a sensor [0109]) to the self-contained sensor device (SC1) established by a pressure sensor (PS1) forming part of the self-contained sensor device (SC1) has exceeded a predetermined threshold (as indirectly taught  in [0109] where once an operation parameter is meet, the device goes from low power mode to an operating mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor device of Kago et al. to include pressure sensor and control logic of Yamashita et al. because Yamashita et al. teaches such a modification allows the device to monitor the quality of concrete, the life and a degree of the deterioration of a building structure, thereby providing a method for  monitoring the quality of the building structure [0042].
With respect to claim 3, Kaga et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the self-contained sensor device is initially within a low power sleep mode and transitions to a second mode of performing measurements upon determining that an electrical impedance measurement established by the self-contained sensor device in dependence upon an electrical sensor forming part of the self-contained sensor device indicates a transition from a low conductivity material surrounding the electrical sensor to a high conductivity material surrounding the electrical sensor.
Yamashita et al. teaches a similar method that includes a self-contained sensor device (SC1) is initially within a low power sleep mode (P310, Fig. 7A) and transitions to a second mode (P320, Fig. 7A) of performing measurements [0109] upon determining that an electrical impedance measurement [0112] established by the self-contained sensor device (SC1) in dependence upon an electrical sensor (i.e. two electrodes) forming part of the self-contained sensor device (SC1) indicates a transition from a low conductivity material surrounding the electrical sensor to a high conductivity material surrounding the electrical sensor (as indirectly taught in [0109] where once an operation parameter is meet, the device goes from low power mode to an operating mode based on the detected signal from the sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor device of Kago et al. to include electrical sensor and control logic of Yamashita et al. because Yamashita et al. teaches such a modification allows the device to monitor the quality of concrete, the life and a degree of the deterioration of a building structure, thereby providing a method for  monitoring the quality of the building structure [0042].

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (2008/0067228) in view of Radjy (2016/0018383), as applied to claim 1, further in view of D.I. Stackelberg et al. (Physical Nature of Linear Correlations “Strength-Resistivity by Control Hardening Cement-Concrete Compositions).

	With respect to claim 12, Kaga et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the property of the first material is its in-situ compressive strength (S); the calibration data comprises a pair of coefficients c and d which are dependent upon the mix of the first material; the microprocessor based upon data from a sensor of the set of sensors establishes an electrical resistivity (p) of the first material and calculates S using the formula S=  
    PNG
    media_image1.png
    18
    103
    media_image1.png
    Greyscale

Stackelberg et al. teaches in the section entitle Strength and electrical resistance on pages 8-10 defines strength determinations based on coefficients dependent on a mix of a first material and based on a resistivity of the material, strength can be calculated.  Because Stackelberg et al. teaches the variables of the claimed formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation from the ones taught in Stackelberg with a reasonable expectation of success in determining PT and ST, as Stakelberg discloses similar equation using resistance measurements to determined strength of a cement-concrete moisture.  MPEP 2143(I.)(E.).

With respect to claim 13, Kaga et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the property of the first material is its in-situ compressive strength (S); the calibration data comprises a pair of coefficients c and d which are dependent upon the mix of the first material; the microprocessor based upon data from a sensor of the set of sensors establishes an electrical resistivity (p) of the first material and calculates S using the formula S=  
    PNG
    media_image1.png
    18
    103
    media_image1.png
    Greyscale
, the pair of coefficients c and d are established in dependence upon only an initial electrical resistivity (ps) at the time of a strength gain initiation point of the first material, a single compressive strength (ST) of the first material at a time t and the electrical resistivity of the concrete at the time T.
Stackelberg et al. teaches in the section entitle Strength and electrical resistance on pages 8-10 defines strength determinations based on coefficients dependent on a mix of a first material and based on a resistivity of the material, strength can be calculated.  Because Stackelberg et al. teaches the variables of the claimed formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation from the ones taught in Stackelberg with a reasonable expectation of success in determining PT and ST, as Stakelberg discloses similar equation using resistance measurements to determined strength of a cement-concrete moisture.  MPEP 2143(I.)(E.).

With respect to claim 14, Kaga et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein at least one of: the strength gain initiation point of the mixture of the first material is determined in dependence upon an inflection point in the measured electrical resistivity (p) of the mixture of the first material versus time; and the pair of coefficients c and d are established by solving the equations c d log(ps); and  
    PNG
    media_image2.png
    20
    181
    media_image2.png
    Greyscale

Stackelberg et al. teaches in the section entitle Strength and electrical resistance on pages 8-10 defines strength determinations based on coefficients dependent on a mix of a first material and based on a resistivity of the material, strength can be calculated.  Because Stackelberg et al. teaches the variables of the claimed formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation from the ones taught in Stackelberg with a reasonable expectation of success in determining PT and ST, as Stakelberg discloses similar equation using resistance measurements to determined strength of a cement-concrete moisture.  MPEP 2143(I.)(E.).

With respect to claim 15, Kaga et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the property of the first material is its in-situ compressive strength (S); the calibration data comprises a pair of coefficients c and d which are dependent upon the mix of the first material; the microprocessor based upon data from a sensor of the set of sensors establishes an electrical resistivity (p) of the first material and calculates S using the formula S = 
    PNG
    media_image3.png
    19
    124
    media_image3.png
    Greyscale
the pair of coefficients c and d are established in dependence upon only an initial electrical resistivity (ps) at the time of a strength gain initiation point of the first material, a single compressive strength (ST) of the first material at a time t and the electrical resistivity of the concrete at the time T; the strength gain initiation point of the mixture of the first material is determined in dependence upon an inflection point in the measured electrical resistivity (p) of the mixture of the first material versus time; and the pair of coefficients c and d are established by solving the equations c/d log(ps); and  
    PNG
    media_image4.png
    20
    181
    media_image4.png
    Greyscale

Stackelberg et al. teaches in the section entitle Strength and electrical resistance on pages 8-10 defines strength determinations based on coefficients dependent on a mix of a first material and based on a resistivity of the material, strength can be calculated.  Because Stackelberg et al. teaches the variables of the claimed formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation from the ones taught in Stackelberg with a reasonable expectation of success in determining PT and ST, as Stakelberg discloses similar equation using resistance measurements to determined strength of a cement-concrete moisture.  MPEP 2143(I.)(E.).

Allowable Subject Matter
Claims 4, 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothgeb et al. (2003/0227394) which teaches a sensor device to measure characteristics of a liquid medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853